
	

113 HR 4182 RH: To provide that the Ozark National Scenic Riverways shall be administered in accordance with the general management plan for that unit of the National Park System, and for other purposes.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 441
		113th CONGRESS
		2d Session
		H. R. 4182
		[Report No. 113–594]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Smith of Missouri introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 15, 2014
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To provide that the Ozark National Scenic Riverways shall be administered in accordance with the
			 general management plan for that unit of the National Park System, and for
			 other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)The tourism industry that is driven by the Ozark National Scenic Riverways is the economic backbone
			 of the surrounding area. Promoting tourism and public access to Federal
			 lands goes hand-in-hand.
			(2)The Ozark National Scenic Riverways should be managed primarily to preserve and protect the
			 historical recreational uses of the river, including canoeing, kayaking,
			 floating, horseback riding, camping, boating, fishing, trapping, hiking,
			 gigging, swimming, hunting, and other recreational activities that have
			 been performed within the park since its creation.
			2.Administration of Ozark National Scenic RiverwaysPublic Law 88–492 (16 U.S.C. 460m et seq.) is amended as follows:
			(1)In section 1, by inserting preservation of historical recreational activities, after caves,.
			(2)In section 5, by adding at the end the following:
				
					(c)ZonesExcept as provided by subsection (b), the Secretary may not designate management zones in the Ozark
			 National Scenic Riverways, including but not limited to Developed, Resource-based Recreation, Natural, Primitive, Mixed-use River, Seasonal Mixed-Use River, and Nonmotorized River zones.
					(d)Horseback ridingThe Secretary shall manage the Ozark National Scenic Riverways in a manner that allows the public
			 to engage in recreational horseback riding in areas of the park
			 traditionally used for that purpose.
					(e)Access to the riverThe Secretary shall manage the Ozark National Scenic Riverways in a manner that—
						(1)allows maximum public access points to the riverways within the park for traditional recreational
			 activities such as fishing, canoeing, kayaking, boating, swimming,
			 gigging, and floating;
						(2)does not require a permit for a river baptism;
						(3)does not include the Ozark National Scenic Riverways as part of a National Blueway, or other similar program, as described in Secretarial Order No. 3321 issued by the Secretary of
			 the Interior on May 24, 2012, with respect to the establishment of a
			 National Blueways System; and
						(4)does not manage lands within the Ozark National Scenic Riverways as though they were specifically
			 designated as wilderness by Federal law absent such a designation.
						(f)Use of motorized vesselsThe Secretary—
						(1)shall manage the Ozark National Scenic Riverways to allow the use of motorized vessels in a manner
			 that is not more restrictive than the use restrictions in effect on
			 November 21, 2013; and
						(2)may manage the Ozark National Scenic Riverways to allow the use of motorized vessels in a manner
			 that is less restrictive than the use restrictions in effect on November
			 21, 2013.
						(g)Congressional wilderness designationNo area contained within the Ozark National Scenic Riverways shall be eligible for congressional
			 wilderness designation under the Wilderness Act of 1964 (Public Law
			 88–577)..
			(3)By amending section 6 to read as follows:
				
					6.AdministrationThe Secretary—
						(1)shall manage the Ozark National Scenic Riverways in a manner that is not more restrictive than the
			 provisions of the general management plan for the Ozark National Scenic
			 Riverways in effect on November 21, 2013, to the extent that those
			 provisions are consistent with the Act and other applicable Federal law;
			 and
						(2)may manage The Ozark National Scenic Riverways in a manner that is less restrictive than the
			 provisions of the general management plan for the Ozark National Scenic
			 Riverways in effect on November 21, 2013, to the extent that those
			 provisions are consistent with the Act and other applicable Federal law.
						.
			
	
		September 15, 2014
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
